Citation Nr: 1243676	
Decision Date: 12/21/12    Archive Date: 12/27/12

DOCKET NO.  11-23 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from November 1955 to August 1957.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2011, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901 (2012).  A clarification of this opinion was obtained in April 2012, June 2012, and August 2012.  That development having been completed, the claim is now ready for appellate review.


FINDING OF FACT

The Veteran's sleep apnea is not causally or etiologically related to service or proximately due to or aggravated by his service-connected asbestosis.


CONCLUSION OF LAW

Service connection for sleep apnea, to include as secondary to service-connected asbestosis, is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

The VCAA duty to notify was satisfied by a letter sent to the Veteran in March 2012 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in March 2012, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service medical records and pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained VA outpatient treatment records, and private records pertinent to the issue on appeal.  The Board obtained VA medical opinions  in the appeal.  Virtual VA records have been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Sleep Apnea, to Include as Secondary to Service-Connected Asbestosis

The Veteran claims entitlement to service connection for sleep apnea, to include as secondary to asbestosis.  The Board notes the Veteran is service connected for asbestosis.  See December 2005 rating decision.

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Secondary service connection may be established when there is causation or aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's service records were reviewed.  His induction examination from November 1955 did not note any abnormalities pertaining to sleep apnea.  There are no complaints, treatment, or diagnosis of sleep apnea during service.  The Veteran's separation examination from August 1957 also did not note any diagnosis or symptoms of sleep apnea.  Furthermore, the Veteran has not asserted his sleep apnea is a result of his time in service.  As such, there is no evidence to establish service connection on a direct basis.

The Veteran's post-service records were reviewed.  Private treatment records indicate the Veteran was diagnosed with severe sleep apnea during an operative procedure.  See January 2010 Operative Report.  A July 2009 VA outpatient record also indicates the Veteran has sleep apnea and uses a continuous positive airway pressure (CPAP) machine.

A VA medical opinion was obtained in April 2010.  The examiner opined that the Veteran's sleep apnea was not due to his service-connected asbestosis, as asbestosis exposure causes restrictive lung disease and does not cause the pathophysiology that causes sleep apnea.  The examiner stated that there was no objective evidence that asbestosis aggravated his sleep apnea.  This opinion is deemed insufficient because no rationale was provided to explain the basis for that opinion. 

In December 2011, the Board requested an expert medical opinion from the VHA.  The medical opinion provided in February 2012 indicated that a literature search for sleep apnea and asbestos exposure yielded no results and based on personal training, the physician did not strongly feel that asbestos exposure or asbestosis contributes to the causation of sleep apnea.  The Board found that this opinion failed to address the specific questions posed by the Board in its request and in April 2012, a request for clarification was made.  

In May 2012, an additional VHA opinion was received, opining that it is less likely than not that the Veteran's sleep apnea is causally or etiologically related to service or is proximally due to or aggravated by his asbestosis.  The specialist indicated that the opinion was based on the Veteran's record review, literature review, and personal experience.  The specialist again reported that a literature search found no evidence of a relationship between sleep apnea and asbestos exposure.  However, the physician also stated that it may be argued that asbestosis, like any other lung disease, if severe enough, may cause significant dyspnea, which may lead to inactivity, and finally, obesity, which is a risk factor for sleep apnea.  He also stated that he did not "feel strongly" that asbestos exposure or asbestosis contributes to causation or aggravation of sleep apnea.

In August 2012, the Board requested an additional clarification, noting that the standard of medical review was not whether a physician feels strongly about a relationship between two medical disorders, but whether it is as likely as not that a disorder causes or aggravates another.  As a result, a final VHA opinion was received in September 2012.  The specialist opined that the Veteran's sleep apnea is less likely than not related to service or is proximately due to or aggravated by his asbestosis.  The physician stated that there was no mention in the Veteran's service records of snoring, witnessed apneas, excessive daytime sleepiness, or similar symptoms of sleep apnea.  Additionally, a literature search found no evidence between sleep apnea and asbestos exposure, including whether asbestos exposure caused or aggravated sleep apnea.  The physician stated that based on his training and practice, there is no known causal or aggravating role of asbestos exposure in the pathogenesis of sleep apnea.  Again, the physician noted that it can be argued that asbestosis, like any other lung disease, if severe enough, may cause significant dyspnea, which may lead to inactivity and finally obesity, which is a risk factor for sleep apnea.  However, the physician stated there was no significant or consistent literature or evidence in the Veteran's claims file to support this hypothesis.

The Board accepts the August 2012 specialist's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records and on reports of examinations and testing of the Veteran.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the opinion, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  This opinion, when coupled with the VA opinion of April 2010 (indicating that asbestosis does not cause the pathophysiology that leads to sleep apnea) supports a denial of a service connection based upon these negative nexus opinions. There are no other medical opinions to the contrary located in the claims file.

The Board also notes that service connection can be granted if the claimed condition is noted during service or any applicable presumption period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Importantly, however, the Board notes that neither symptoms nor a diagnosis of sleep apnea was noted or alleged to have occurred during service.

The Veteran's lay statements in support of his claim have been considered.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, the Board finds that while the Veteran clearly believes that he has sleep apnea as a result of his asbestosis, as a layperson without any medical training and expertise, he is simply not qualified to render a medical opinion about the etiology of sleep apnea.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board does not dispute the fact that the Veteran has a current disorder of sleep apnea and that he is service connected for asbestosis.  However, because of the absence of a medical nexus between his current diagnosis and his time in service or his asbestosis, the Board finds that the evidence is against a grant of service connection.

Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for sleep apnea.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected asbestosis, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


